Exhibit 10.1
NORFOLK SOUTHERN
EXECUTIVE SEVERANCE PLAN
1. Introduction
1.1. Purpose. The purpose of the Plan is to ensure that the Company will have
the continued dedication of its key employees by providing severance protection
to selected individuals. The Plan is intended to be an unfunded welfare plan
maintained primarily for the purpose of providing severance benefits to a select
group of key management employees.
1.2. Effective Date. The Plan is effective as of May 14, 2020, and was amended
effective July 28, 2020, to clarify the application of Section 409A to certain
benefits under the Plan.
2. Definitions and Construction
2.1. Definitions. When used in capitalized form in the Plan, the following words
and phrases have the following meanings, unless the context clearly indicates
that a different meaning is intended:
(a) “Administrator” means the Compensation Committee.
(b) “Board” means the Board of Directors of Norfolk Southern Corporation.
(c) “Cause” has the meaning provided in Section 4.4(c).
(d) “Claim Reviewer” means a person or entity designated in writing by the
Administrator as the Claim Reviewer for this Plan.
(e) “Code” means the Internal Revenue Code of 1986, as amended.
(f) “Company” means Norfolk Southern Corporation.
(g) “Compensation Committee” means the Compensation Committee of the Board.
(h) “Eligible Employee” means any employee of the Company who, on the date of a
Qualifying Termination, is either: (1) employed at the level of Executive Vice
President, or (2) employed at the level of Senior Vice President but only if the
Board or its designee has designated such Participant as eligible to participate
in the Plan. Notwithstanding the foregoing, employees who reach mandatory
retirement age shall not be eligible to participate in the Plan.
(i) “Entity” means a corporation, partnership, limited liability company or
other entity.
(j) “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.
(k) “Good Reason” has the meaning provided in Section 4.4(b).
(l) “Participant” means an Eligible Employee who participates in the Plan under
Section 3.
(m) “Plan” means the Norfolk Southern Executive Severance Plan as set forth in
this document.
(n) “Qualifying Termination” has the meaning provided in Section 4.4(a).
(o) “Section 409A” means section 409A of the Code.
(q) “Severance Benefit” has the meaning provided in Section 4.
2.2. Gender and Number. Words used in the masculine gender in the Plan are
intended to include the feminine and neuter genders, where appropriate. Words
used in the singular form in the Plan are intended to include the plural form,
where appropriate, and vice versa.
2.3. Section 409A. Payments under the Plan are intended to be exempt from, or
comply with, Section 409A, and the Plan will be interpreted to achieve this
result. However, in no event is the Company responsible for any tax or penalty
owed by a Participant with respect to the payments under the Plan.



--------------------------------------------------------------------------------



3. Participation. An Eligible Employee of the Company shall become a Participant
in the Plan on the date on which the Company adopts the Plan or the date the
Eligible Employee is employed at the level of Executive Vice President,
whichever is later. An employee who is employed at the level of Senior Vice
President shall become a Participant on the date the Board designates that he or
she is eligible.
4. Severance Benefits
4.1. Cash Severance Benefits. A Participant who has a Qualifying Termination is
eligible for a Severance Benefit in the amount described in subsection (a). The
Severance Benefit shall be paid in the time and form specified in Section 4.3
and shall be conditioned upon the Participant’s timely execution of a release as
provided in Section 6 and such release becoming irrevocable.
(a) Amount.
(1) Base Salary. The Participant’s Severance Benefit includes an amount equal to
two times (2) the Participant’s base salary, at the rate in effect immediately
prior to the Participant’s Qualifying Termination. Notwithstanding the
foregoing, in the event the Participant experienced a material reduction in base
salary prior to his or her Qualifying Termination that would give rise to a Good
Reason, then the base salary rate used in the preceding sentence shall, if
greater, be the rate in effect immediately prior to such material reduction in
base salary.
(2) Bonus Award.
(i) The Participant’s Severance Benefit includes an amount equal to the
Participant’s total salary paid up to the date of the Qualifying Termination
during the incentive year in which the Qualifying Termination occurs multiplied
by the Participant’s bonus level multiplied by the payout percentage for the
Corporate Performance Factor accrued on the books of the Company as of the
quarter coincident with or immediately preceding the quarter in which the
Qualifying Termination occurs. Notwithstanding the foregoing, for a Participant
whose Qualifying Termination occurs in the first quarter of the calendar year,
the Participant’s Severance Benefit shall include an amount equal to the
Participant’s total salary paid up to the date of the Qualifying Termination
during the incentive year in which the Qualifying Termination occurs multiplied
by the Participant’s bonus level multiplied by the payout percentage for the
Corporate Performance Factor as budgeted for the incentive year.
(ii) Notwithstanding the foregoing, for Participants who are eligible to retire,
the date of the Qualifying Termination shall be established as the last day of a
month so that they can retire under the terms of the Retirement Plan of Norfolk
Southern Corporation and Participating Subsidiary Companies and consequently be
eligible for a bonus award in accordance with the terms of the Executive
Management Incentive Plan. Such Participants shall not be eligible for an amount
described under the previous paragraph. In addition, Participants who are
eligible for a bonus award in accordance with the terms of the Executive
Management Incentive Plan for reasons other than retirement shall receive a
bonus award under the terms of that plan and shall not be eligible for an amount
described under the previous paragraph.
(3) Outplacement Services. The Participant shall be entitled to a lump sum of
$30,000 for outplacement services.
(4) Health Coverage. The Participant shall be entitled to a lump sum of $36,000
for health coverage.
4.2. Equity Awards.
(a) In General. Provided that the Participant timely executes a release as
provided in Section 6 and such release becomes irrevocable, then notwithstanding
anything in the applicable stock incentive plan and/or award agreement to the
contrary, upon a Participant’s Qualifying Termination, the Participant’s stock
options and restricted stock unit awards will be paid in cash using the closing
price per share of stock or equivalent on the New York Stock Exchange (or if
unavailable, on another U.S. stock exchange) on the date of the Qualifying
Termination, or, if a stock is not traded on the date of the Qualifying
Termination, on the most recent trading day immediately preceding such date.
Furthermore, provided that the Participant timely executes a release as provided
in Section 6 and such release becomes irrevocable, then the Participant shall be
entitled to the pro-rata value of Performance Share Units, paid in cash upon the
Participant’s Qualifying Termination, in accordance with the following formula:
For each
2



--------------------------------------------------------------------------------



Performance Share Unit award, the number of units granted shall be multiplied by
the total earnout percentage as reflected on the books of the company for the
prior quarter, multiplied by a fraction, the numerator of which is the number of
months worked in the 3-year award period and the denominator of which is 36 and
using the closing price per share of stock or equivalent on the New York Stock
Exchange (or if unavailable, on another U.S. stock exchange) on the date of the
Qualifying Termination, or, if a stock is not traded on the date of the
Qualifying Termination, on the most recent trading day immediately preceding
such date. If a Participant is entitled to continued or accelerated vesting of
stock options, continued vesting of restricted stock units, or payout of
performance share units based on the full performance period in accordance with
the terms of the Norfolk Southern Long-Term Incentive Plan, then the terms of
the awards under the Norfolk Southern Long-Term Incentive Plan shall govern and
the Participant shall not be entitled to the payout of equity awards under this
section 4.2(a).
(b) Participants Eligible to Retire. Notwithstanding section 4.2(a), for a
Participant who is eligible to retire, and who properly executes a release as
provided in Section 6 and such release becomes irrevocable, then the date of the
Qualifying Termination shall be established as the last day of a month so that
the Participant can retire under the terms of the Retirement Plan of Norfolk
Southern Corporation and Participating Subsidiary Companies. Thereafter,
provided that the Participant properly applies for retirement pursuant to the
Retirement Plan, the Participant shall be entitled to favorable treatment of
long-term incentive awards as provided upon retirement in accordance with the
terms of such awards under the Norfolk Southern Long-Term Incentive Plan. A
Participant who is eligible to retire as described in this section 4.2(b) shall
not be entitled to the payout of equity awards as described under section 4.2(a)
of this Plan.
(c) Notwithstanding the foregoing, if the Participant’s Qualifying Termination
occurs before October 1 of the calendar year, the restricted stock units and
performance share units granted in the year of the Qualifying Termination shall
be forfeited in accordance with the terms of the awards. Therefore, no amount
will be payable under section 4.2(a) with respect to such awards, and such
awards shall be forfeited for purposes of section 4.2(b).
4.3. Time and Form of Payment. If a Participant is entitled to a Severance
Benefit, the Severance Benefit and any benefit payable under Sections 4.1 or
4.2(a) will be paid as follows:
(a) In General. Except as otherwise provided below, the Participant’s Severance
Benefit and any benefit payable under Sections 4.1 or 4.2(a) will be paid in a
lump sum within thirty days following the expiration of the 7-day rescission
period unless a delay is required by subsection (b)(2) or (b)(3) below.
(b) Time of Payment under Section 409A. To comply with Section 409A of the Code:
(1) Any payment under the Plan that is subject to Section 409A and that is
contingent on a termination of employment is contingent on a “separation from
service” within the meaning of Section 409A.
(2) If, upon separation from service, the Participant is a “specified employee”
within the meaning of Section 409A, any payment under the Plan that is subject
to Section 409A and would otherwise be paid within six months after the
Participant’s separation from service will instead be paid in the seventh month
following the Participant’s separation from service.
(3) If the payment or distribution of any amount or award as provided in Section
4.3(a) would violate Section 409A of the Code, then if the Participant timely
executes a release as provided in Section 6 and such release becomes
irrevocable, the amount or award will be paid at the earliest possible time it
can be paid without violating Section 409A of the Code.
4.4. Qualifying Termination.
(a) A Participant has a Qualifying Termination if his or her employment with the
Company is terminated:
(1) by the Participant for Good Reason; or
(2) by the Company for any reason other than for Cause or for disability under
the Company’s long-term disability plan.
3



--------------------------------------------------------------------------------



(b) Good Reason. “Good Reason” means the existence or occurrence of one or more
of the following conditions or events without the Participant’s prior written
consent: (i) a material reduction of the Participant’s base salary or target
bonus opportunity (other than as part of an across-the-board, proportional
salary reduction applicable to all officers employed at the level of Executive
Vice President); (ii) a sustained and material reduction in the Participant’s
job title or responsibilities, it being agreed that “Good Reason” shall not
exist solely because the Company reorganizes one or more units of its business,
its functional organization, or its reporting relationships; or (iii) a material
breach by the Company of any term of the Participant’s written employment
agreement with the Company or of the Participant’s other agreements with the
Company, if any; provided, however, that, in each case under sub-clauses (i) to
(iii) above, any termination of employment by the Participant will be for “Good
Reason” only if: (1) the Participant gives the Company written notice, within
ninety (90) days following the first occurrence of the condition(s) that the
Participant believes constitute(s) “Good Reason,” which notice shall describe
such condition(s); (2) the Company fails to remedy such condition(s) within
thirty (30) days following receipt of the written notice (such 30-day period,
the “Company Cure Period”); and (3) the Participant voluntarily terminates the
Participant’s employment with the Company within thirty (30) days following the
end of the Company Cure Period.
(c) Cause. “Cause” means, with respect to a Participant, the occurrence of any
of the following events, as reasonably determined by the Administrator in its
discretion: (i) the Participant’s conviction of, or plea of nolo contendere to,
any felony (other than a vehicular-related felony); (ii) the Participant’s
commission of, or participation in, intentional acts of fraud or dishonesty that
in either case results in material harm to the reputation or business of the
Company; (iii) the Participant’s intentional, material violation of any term of
the Participant’s employment agreement with the Company or any other contract or
agreement between the Participant and the Company, if any, or any statutory duty
the Participant owes to the Company that in either case results in material harm
to the business of the Company; (iv) the Participant’s conduct that constitutes
gross insubordination or habitual neglect of duties and that in either case
results in material harm to the business of the Company; (v) the Participant’s
intentional, material refusal to follow the lawful directions of the Board of
Directors, Norfolk Southern’s Chief Executive Officer, or his or her direct
manager (other than as a result of physical or mental illness); or (vi) the
Participant’s intentional, material failure to follow, or intentional conduct
that violates (or would have violated, if such conduct occurred within ten (10)
years prior to the date the Participant entered this Agreement and has not been
previously disclosed to the Company), the Company’s written policies that are
generally applicable to all employees or all officers of the Company and that
results in material harm to the reputation or business of the Company; provided,
however, (1) that willful bad faith disregard will be deemed to constitute
intentionality for purposes of this definition and (2) that, in each case under
sub-clauses (i) through (vi) above, any termination of employment by the Company
will be for “Cause” only if: (1) the Company gives the Participant written
notice, within ninety (90) days following the date on which the Company first
becomes aware of the action or conduct that it alleges constitutes Cause (or, in
the case of clauses (ii), (iii), or (vi), when the Company first becomes aware
that the action or conduct has resulted in material harm to the reputation or
business of the Company), which notice shall describe such action or conduct;
(2) in the case of clauses (iii) through (vi), except in circumstances where the
Participant’s actions are deemed by the Company not subject to cure, the
Participant fails to remedy such condition(s) within thirty (30) days following
receipt of the written notice (such 30-day period, the “Employee Cure Period”);
and (3) except if a reasonable period is needed to investigate the conduct at
issue in (vi) (which investigation, for the avoidance of doubt, shall not
constitute Good Reason), the Company terminates the Participant’s employment
within thirty (30) days following the end of the Employee Cure Period (or, in
the case of clauses (i) and (ii), the Company terminates the Participant’s
employment within sixty (60) days following the Participant’s receipt of the
written notice).
5. Covenants
5.1. Generally. In consideration for the benefits provided under the Plan, each
Participant will agree to the covenants as set forth in the release described in
section 6, which shall include the items set forth in sections 5.2 through 5.5.
5.2. Non-disparagement. The Participant will at no time make any derogatory,
misleading or otherwise negative statement about the actions, performance or
behavior of the Company or its officers, directors, employees and agents.
5.3. Cooperation. The Participant will cooperate with the Company in order to
ensure an orderly transfer of his or her duties and responsibilities. In
addition, the Participant will at all times, both before and after termination
of
4



--------------------------------------------------------------------------------



employment, (a) provide reasonable cooperation in connection with any action or
proceeding (or any appeal from any action or proceeding) that relates to events
occurring during the Participant’s employment hereunder, provided that such
cooperation does not materially interfere with the Participant’s then current
employment, and (b) cooperate with the Company in executing and delivering
documents requested by the Company, and taking any other actions, that are
necessary or requested by the Company to assist the Company in patenting,
copyrighting, or registering any programs, ideas, inventions, discoveries,
patented or copyrighted material, or trademarks, and to vest title thereto in
the Company.
5.4. Confidentiality and Non-Compete. The Participant covenants and agrees that
any confidential or proprietary information and any corporate policies,
procedures and documents acquired during his or her employment with the Company
is the exclusive property of the Company. The Participant acknowledges that he
or she has no ownership interest or right of any kind to said property. Except
as otherwise required by law, the Participant agrees that he or she will not use
or directly or indirectly, disclose or divulge to any unauthorized party for his
or her own benefit or to the detriment of the Company, any such information that
was acquired during his or her employment with the Company, whether or not
developed or compiled by the Company and whether or not the Participant was
authorized to have access to such information. The Participant covenants that he
or she has returned all such information to the Company.
The Participant further covenants that he or she will not seek or accept
employment with a direct competitor of the Company for one (1) year from date of
Qualifying Termination, unless Participant seeks, and is granted, a waiver from
the Chief Executive Officer of the Company. The Participant will not disclose
any trade secrets, customer lists, vendor and contractor rates, designs,
information regarding product development, names of vendors and contractors,
phone numbers or contact information of vendors and contractors, operating
plans, strategic plans, marketing plans, sales plans, projected acquisitions or
dispositions of properties, assets, or management agreements, management
information (including data and other information relating to members of the
Board and management), operating policies or manuals, business plans, purchasing
agreements, financial records, or other financial, commercial, business or
technical information relating to Company or information designated as
confidential or proprietary that Company may receive belonging to suppliers,
customers, or others who do business with Company. Notwithstanding the
foregoing, this Release does not prohibit the Participant from: (i) providing
truthful testimony in response to compulsory legal process; (ii) participating
in any government investigation; (iii) providing truthful statements in
conjunction with any claim permitted to be brought by the employee; or (iv)
providing information to the extent required by an order of a court having
competent jurisdiction or under subpoena from an appropriate government agency.
5.5. Recoupment. If the Participant breaches any of the covenants set forth in
this Section 5, as specified in the release, then the Participant will be
obligated to repay to the Company all benefits previously paid to, or on behalf
of, the Participant under the Plan.
6. Release
6.1. Generally. A Participant will not be entitled to any benefits under the
Plan unless, at the time of the Participant’s Qualifying Termination, he or she
executes and does not subsequently revoke the release provided in Exhibit A,
releasing the Company, its affiliates, subsidiaries, shareholders, directors,
officers, employees, representatives, and agents and their successors and
assigns from any and all employment-related claims the Participant or his or her
successors and beneficiaries might then have against them (excluding any claims
the Participant might then have under the Plan or any employee benefit plan
sponsored by the Company). The release will be substantially in the form that is
attached as Exhibit A to the Plan.
6.2. Time Limit for Providing Release. A Participant will execute and submit the
release to the Company within 21 days after the date the release is presented to
the Participant. With respect to any payment under the Plan that is subject to
Section 409A, if payment is otherwise due prior to the latest date on which the
release may become irrevocable and the period between separation from service
and such date spans two calendar years, payment shall be made in the second of
those two years.




5



--------------------------------------------------------------------------------



7. Nature of Participant’s Interest in the Plan
7.1. No Right to Assets. Participation in the Plan does not create, in favor of
any Participant, any right or lien in or against any asset of the Company.
Nothing contained in the Plan, and no action taken under its provisions, will
create or be construed to create a trust of any kind, or a fiduciary
relationship, between the Company and a Participant or any other person. The
Company’s promise to pay benefits under the Plan will at all times remain
unfunded as to each Participant, whose rights under the Plan are limited to
those of a general and unsecured creditor of the Company.
7.2. No Right to Transfer Interest. Rights to benefits payable under the Plan
are not subject in any manner to alienation, sale, transfer, assignment, pledge,
or encumbrance, except as required by law.
7.3. No Employment Rights. No provisions of the Plan and no action taken by the
Company or the Administrator will give any person any right to be retained in
the employ of the Company, and the Company specifically reserves the right and
power to dismiss or discharge any Participant for any reason or no reason and at
any time.
7.4. Withholding and Tax Liabilities. All payments under the Plan will be
subject to tax withholding or other withholding required or permitted by
applicable law to the extent deemed necessary by the Administrator. The
Participant will bear the cost of any taxes not withheld on benefits provided
under the Plan, regardless of whether withholding is required.
7.5. Change in Control. Notwithstanding the provisions of this Agreement,
Participants who have entered into a Change in Control Agreement with the
Company who are terminated following a Change in Control (as defined in such
Agreement) will be entitled to benefits under that Agreement and shall not be
entitled to benefits under this Plan.
8. Administration, Interpretation, and Modification of Plan
8.1. Plan Administrator. The Administrator will administer the Plan.
8.2. Powers of the Administrator. The Administrator’s powers include, but are
not limited to, the power to adopt rules consistent with the Plan; the power to
decide all questions relating to the interpretation of the terms and provisions
of the Plan; and the power to resolve all other questions arising under the Plan
(including, without limitation, the power to remedy possible ambiguities,
inconsistencies, or omissions by a general rule or particular decision). The
Administrator has full discretionary authority to exercise each of the foregoing
powers.
8.3. Death of Participant. If a Participant dies after having a Qualifying
Termination, any payment of the Participant’s Severance Benefit or benefit under
Section 4 remaining due to the Participant will be paid to the Participant’s
estate at the time such payment would otherwise be paid to the Participant but
no later than 90 days after the Participant’s death.
8.4. Amendment, Suspension, and Termination. The Compensation Committee has the
right by written resolution to amend, suspend, or terminate the Plan at any
time, subject to the terms of this Section 8.4. Notwithstanding the foregoing,
the Compensation Committee may amend the Plan at any time to the extent
necessary to comply with Section 409A, provided that, to the extent possible,
such amendment does not reduce the benefits of an employee who is already a
Participant.
8.5. Power to Delegate Authority. The Administrator may, in its sole discretion,
delegate to any person or persons all or part of its authority and
responsibility under the Plan, including, without limitation, the authority to
amend the Plan.
8.6. Headings. The headings used in this document are for convenience of
reference only and may not be given any weight in interpreting any provision of
the Plan.
8.7. Severability. If an arbitrator or court of competent jurisdiction
determines that any term, provision, or portion of the Plan is void, illegal, or
unenforceable, the other terms, provisions, and portions of the Plan will remain
in full force and effect, and the terms, provisions, and portions that are
determined to be void, illegal, or unenforceable will either be limited so that
they will remain in effect to the extent permissible by law, or such
6



--------------------------------------------------------------------------------



arbitrator or court will substitute, to the extent enforceable, provisions
similar thereto or other provisions, so as to provide to the Company, to the
fullest extent permitted by applicable law, the benefits intended by the Plan.
8.8. Governing Law. The Plan will be construed, administered, and regulated in
accordance with the laws of Virginia (excluding any conflicts or choice of law
rule or principle), except to the extent that those laws are preempted by
federal law.
8.9. Complete Statement of Plan. The Plan contains a complete statement of its
terms. The Plan may be amended, suspended, or terminated only in writing and
then only as provided in Section 8.4 or 8.5. A Participant’s right to any
benefit of a type provided under the Plan will be determined solely in
accordance with the terms of the Plan. No other evidence, whether written or
oral, will be taken into account in interpreting the provisions of the Plan.
Notwithstanding the preceding provisions of this Section 8.9, for purposes of
determining benefits with respect to a Participant, the Plan will be deemed to
include the provisions of any other written agreement between the Company and
the Participant to the extent such other agreement explicitly provides for the
incorporation of some or all of its terms into the Plan. Nothing in the Plan
shall supersede any Change in Control Agreement the Participant has or will
enter into, and in the event of a Change in Control (as defined under that
policy), benefits shall be paid under that policy in lieu of any benefits
described hereunder.
9. Claims and Appeals
9.1. Application of Claims and Appeals Procedures.
(a) If a Participant believes that he or she did not receive the full amount of
benefits under the Plan to which he or she is entitled, the Participant may file
a claim under the provisions of this Section 9.
(b) No claim for non-payment or underpayment of benefits allegedly owed under
the Plan may be filed in court until the claimant has exhausted the claims
review procedures established in accordance with this Section 9.
9.2. Initial Claims.
(a) Any claim for benefits will be in writing (which may be electronic if
permitted by the Administrator) and will be delivered to the Claim Reviewer.
(b) Each claim for benefits will be decided by the Claim Reviewer within a
reasonable period of time, but not later than 90 days after such claim is
received by the Claim Reviewer (without regard to whether the claim submission
includes sufficient information to make a determination), unless the Claim
Reviewer determines that special circumstances require an extension of time for
processing the claim. If the Claim Reviewer determines that an extension of time
for processing is required, the Claim Reviewer will notify the claimant in
writing before the end of the initial 90-day period of the circumstances
requiring an extension of time and the date by which a decision is expected.
(c) If any claim is denied in whole or in part, the Claim Reviewer will provide
to the claimant a written decision, issued by the end of the period prescribed
by subsection (b), above, that includes the following information:
(1) The specific reason or reasons for denial of the claim;
(2) References to the specific Plan provisions upon which such denial is based;
(3) A description of any additional material or information necessary to perfect
the claim, and an explanation of why such material or information is necessary;
(4) An explanation of the appeal procedures Plan’s and the applicable time
limits; and
(5) A statement of the claimant’s right to bring a civil action under section
502(a) of ERISA, if his or her claim is denied upon review.
9.3. Appeals.
(a) If a claim for benefits is denied in whole or in part, the claimant may
appeal the denial to the Claim Reviewer. Such appeal will be in writing (which
may be electronic, if permitted by the Claim Reviewer), may include any written
comments, documents, records, or other information relating to the claim for
benefits, and will
7



--------------------------------------------------------------------------------



be delivered to the Claim Reviewer within 60 days after the claimant receives
written notice that his or her claim has been denied.
(b) The Claim Reviewer will decide each appeal within a reasonable period of
time, but not later than 60 days after such claim is received by the Claim
Reviewer, unless the Claim Reviewer determines that special circumstances
require an extension of time for processing the appeal.
(1) If the Claim Reviewer determines that an extension of time for processing is
required, the Claim Reviewer will notify the claimant in writing before the end
of the initial 60-day period of the circumstances requiring an extension of time
and the date by which the Claim Reviewer expects to render a decision.
(2) If an extension of time pursuant to paragraph (1), above, is due to the
claimant’s failure to submit information necessary to decide the appeal, the
period for deciding the appeal will be tolled from the date on which the
notification of extension is sent to the claimant until the date on which the
claimant responds to the request for additional information.
(c) In connection with any appeal, the claimant will be provided, upon request
and free of charge, reasonable access to, and copies of, all documents, records,
and other information relevant to his or her claim for benefits. A document,
record, or other information will be considered relevant to a claim for benefits
if such document, record, or other information:
(1) Was relied upon in making the benefit determination;
(2) Was submitted, considered, or generated in the course of making the benefit
determination, without regard to whether such document, record, or other
information was relied upon in making the benefit determination; or
(3) Demonstrates compliance with processes and safeguards designed to ensure and
to verify that the benefit determination was made in accordance with the terms
of the Plan and that such terms of the Plan have been applied consistently with
respect to similarly situated claimants.
(d) The Claim Reviewer review on appeal will take into account all comments,
documents, records and other information submitted by the claimant, without
regard to whether such information was considered in the initial benefit
determination.
(e) If any appeal is denied in whole or in part, the Claim Reviewer will provide
to the claimant a written decision, issued by the end of the period prescribed
by subsection (b), above, that includes the following information:
(1) The specific reason or reasons for the decision;
(2) References to the specific Plan provisions upon which the decision is based;
(3) An explanation of the claimant’s right to receive, upon request and free of
charge, reasonable access to, and copies of, all documents, records, and other
information relevant to his or her claim for benefits (as determined pursuant to
subsection (c), above); and
(4) A statement of the claimant’s right to bring a civil action under section
502(a) of ERISA.
9.4. Other Rules and Rights Regarding Claims and Appeals.
(a) A claimant may authorize a representative to pursue any claim or appeal on
his or her behalf. The Claim Reviewer may establish reasonable procedures for
verifying that any representative has in fact been authorized to act on his or
her behalf.
(b) Notwithstanding the deadlines prescribed by this Section 9.4, the Claim
Reviewer and any claimant may agree to a longer period for deciding a claim or
appeal or for filing an appeal, provided that the Claim Reviewer will not extend
any deadline for filing an appeal unless imposition of the deadline prescribed
by Section 9.3(a) would be unreasonable under the applicable circumstances.
9.5. Interpretation. The provisions of this Section 9 are intended to comply
with section 503 of ERISA and will be administered and interpreted in a manner
consistent with such intent.
8




--------------------------------------------------------------------------------





EXHIBIT A – FORM OF RELEASE AGREEMENT


SEPARATION AGREEMENT


This Separation Agreement (“Agreement” or “Release”) is entered into by and
between Norfolk Southern Corporation (“Company”) and
_____________________(“Executive” or “I”).


WITNESSETH:


WHEREAS, Executive is an at-will employee and as such, Executive’s employment
can be terminated at any time.


WHEREAS, Executive will be separated by the Company effective ________________,
_____ (“Separation Date”) for reasons unrelated to sexual harassment or sexual
abuse, as a result of which Executive would be eligible to receive certain
severance benefits under the Norfolk Southern Executive Severance Plan
(“Severance Plan”), and desires to receive the benefits under the Executive
Severance Plan and to relinquish and waive any rights and benefits provided
under the NS Severance Pay Plan;


WHEREAS, a condition to receipt of benefits under the Severance Plan is for the
Executive to execute a Settlement Agreement and Release satisfactory to the
Company;


NOW, THEREFORE, in consideration of the premises, and for other good and
valuable consideration contained herein, the parties hereto, intending to be
legally bound, hereby agree as follows:


The foregoing WHEREAS clauses are incorporated and made a part of this
Agreement.


1. Separation of Employment.
A.I understand that my employment with Company shall terminate or was terminated
effective as of the above-referenced Separation Date.


B.I understand that Company has paid or will timely pay me, in accordance with
its normal payroll and other procedures, for: (i) my work from the date this
Release was received through the Separation Date; (ii) my properly reported and
reimbursable business expenses that remain unpaid, provided that I submit any
such claims for reimbursement together with this Release; and (iii) my accrued
but unused vacation for the current year, less all required tax withholdings and
other deductions.


C.I understand that, for benefit plans governed by the Employee Retirement
Income Security Act of 1974 (ERISA), benefits following the Separation Date, if
any, will be determined in accordance with the terms of the applicable plan or
other governing documents.


D.I understand that the foregoing payments and benefits, other than benefits
provided under the Severance Plan, have been or will be provided to me
regardless of whether I sign or revoke this Release.



--------------------------------------------------------------------------------





2. Payment and Other Benefits.
I acknowledge that, in consideration for signing this Release within 21 days
after I receive it and provided that I do not revoke the Release during the
seven-day revocation period described in Section 8, I will receive the
following:
A.Payment in the gross amount of $[ ], equal to two (2) times Executive’s base
salary, paid in a lump sum.


B.Payment in the gross amount of $[ ] for the Bonus portion of the severance
benefit under the Severance Plan; provided, however, that if my Separation Date
is on or after the date on which a deferral election under the Norfolk Southern
Corporation Executives’ Deferred Compensation Plan (“EDCP”) becomes irrevocable
(generally July 1), any portion of my Bonus for which I had made an election to
defer under the EDCP will be paid under the terms of the EDCP and not under the
Severance Plan.


C.Payment in the gross amount of $[ ], equal to full value of stock options,
paid in a lump sum.


D.Payment in the gross amount of $36,000 for health coverage, paid in a lump
sum.


E.Payment in the gross amount of $30,000 for outplacement services, paid in a
lump sum.


F.Payment in the gross amount of $[ ], equal to full value of restricted share
units, payable in separate installments at the time each underlying restricted
stock unit award would have been distributed if I had continued in employment
through each applicable distribution date.


G.Payment in the gross amount of $[ ], equal to Pro-rated value of Performance
Share Units, payable in installments at the time each underlying Performance
Share Unit award would have been distributed if I had continued in employment
through December 31 of each Performance Cycle.


H.The payments provided in this Section 2A through 2E will be paid by direct
deposit or, if not possible, by check sent by regular mail to my last known
address, within 30 calendar days after the date on which Company receives an
executed copy of this Release from me; provided, however, that if I am a
“specified employee” within the meaning of Section 409A, any payment that is
subject to Section 409A that is to be made under this Agreement that would
otherwise be paid within six months after my separation from service will
instead be paid in the seventh month following my separation from service Each
installment payment provided in Section 2F and Section 2G will be paid by direct
deposit or, if not possible, by check sent by regular mail to my last known
address at the time provided in the underlying restricted stock unit award or
following the conclusion of the Performance Cycle. All payments made under this
Section 2 shall be net of all taxes, withholdings and any other amount required
by law to be withheld from such payments. Furthermore, debts owed to the Company
may also be deducted from the payments.






2



--------------------------------------------------------------------------------



3.Release of COMPANY.


In consideration of the Payment and Benefits provided for in Section 2:


A.On behalf of myself and my heirs and personal representatives, I hereby
surrender any right to employment with Company and its predecessors, successors,
and assigns, as well as its subsidiaries, affiliates, and parents (cumulatively
referred to as the “Affiliates”), and release and forever discharge Company and
the Affiliates, and their respective past, present and future partners,
principals, managers, directors, officers, employees, agents, attorneys,
employee benefit plans, trustees and all others acting in concert with them,
from any and all claims, actions, suits, proceedings, complaints, causes of
action, grievances, debts, costs and expenses (including attorney’s fees), at
law or in equity, known or unknown, that I: (i) have or may have through the
date I sign this Release, arising out of, based on, or relating in any way to
any acts or omissions that occurred, in whole or in part, prior to the time that
I sign this Release, including, but not limited to: claims for breach of any
express or implied contract, wrongful termination, retaliation, defamation of
character, personal injury, intentional or negligent infliction of emotional
distress, discrimination or harassment based on race, religion, sex, age, color,
handicap and/or disability, national origin, or any other protected class, and
any other claim based on or related to my employment with Company or my
departure therefrom, including but not limited to claims under ERISA, Title VII
of the Civil Rights Act of 1964, Section 1981 of Title 42 of the United States
Code, the Civil Rights Act of 1866, Executive Order 11246, the Equal Pay Act,
the Americans with Disabilities Act, the Rehabilitation Act of 1973, the Family
and Medical Leave Act, the Age Discrimination in Employment Act of 1967, the
Uniformed Services Employment and Reemployment Rights Act, the Occupational
Safety and Health Act, the Federal Railroad Safety Act, the Federal Employers
Liability Act, the Georgia Fair Employment Practices Act, the Virginia Human
Rights Act, and any other federal, state or local statute or regulation, all as
amended; and (ii) have or may have at any time before or after I sign this
Release arising under, based on, or related to the Worker Adjustment and
Retraining Notification Act. Nothing in this Release is intended to or shall be
construed as an admission by Company or any of its Affiliates that any of them
violated any law, interfered with any right, breached any obligation or
otherwise engaged in any improper or illegal conduct with respect to me or
otherwise. Company and its Affiliates expressly deny any such illegal or
wrongful conduct.


B.I do not waive, nor has Company asked me to waive, any rights or claims that
cannot be released by law, such as any vested retirement benefits that I may
have.


C.I agree that I will not provide any information, advice, or services to, and
will not serve as a consulting or testifying expert witness for, any person, law
firm, or entity in connection with any claim of any type or nature by that
person, law firm, or entity against the Company or any of the Affiliates.
Notwithstanding the foregoing, this Release does not and is not intended to
prevent, restrict, or otherwise interfere with my right to: (i) provide
information to any appropriate federal, state, or local governmental agency or
court, including the Securities and Exchange Commission (“SEC”); (ii) testify,
assist, participate in, or cooperate with the investigation of any charge or
complaint pending before or being investigated by such governmental agency or
court, or make any disclosures that are protected under the whistleblower
provisions of federal law or regulation; (iii) receive a monetary award from the
SEC related to my participation in an SEC investigation or proceeding; or (iv)
enforce this Agreement.


3



--------------------------------------------------------------------------------



4. Participant’s Covenants.
In consideration of the Payment and other benefits provided for in Section 2, I
also covenant and agree that:
A.Confidentiality of Release.


Subject to Section 3(C) above, I shall hold this Release confidential, and not
disclose its terms to anyone, except for my immediate family, legal counsel, and
tax advisor, and that I will inform them of this confidentiality provision upon
any such disclosure. I understand that this confidentiality provision is a
material provision of this Release.
B.Confidentiality of Company Information.


Executive covenants and agrees that any confidential or proprietary information
and any corporate policies, procedures and documents acquired by Executive
during his employment with the Company is the exclusive property of the Company,
and Executive acknowledges that he has no ownership interest or right of any
kind to said property. Except as otherwise required by law, Executive agrees
that he will not use or directly or indirectly, disclose or divulge to any
unauthorized party for his own benefit or to the detriment of the Company, any
such information that he may have acquired during his employment with the
Company, whether or not developed or compiled by the Company and whether or not
Executive was authorized to have access to such information. Executive covenants
that he has returned all such information (as referenced in this section B) to
the Company.
Executive further covenants that he will not disclose any trade secrets,
customer lists, vendor and contractor rates, designs, information regarding
product development, names of vendors and contractors, phone numbers or contact
information of vendors and contractors, operating plans, strategic plans,
marketing plans, sales plans, projected acquisitions or dispositions of
properties, assets, or management agreements, management organization
information (including data and other information relating to members of the
Board and management), operating policies or manuals, business plans, purchasing
agreements, financial records, or other financial, commercial, business or
technical information relating to Company or any of the Affiliates or
information designated as confidential or proprietary that Company or any of the
Affiliates may receive belonging to suppliers, customers, or others who do
business with Company or any of the Affiliates.
Notwithstanding the foregoing, this Release does not prohibit me from: (i)
providing truthful testimony in response to compulsory legal process; (ii)
participating in any government investigation; (iii) providing truthful
statements in conjunction with any claim permitted to be brought by the
employee; or (iv) providing information to the extent required by an order of a
court having competent jurisdiction or under subpoena from an appropriate
government agency.
C.Non-Disparagement Clause.


Subject to Section 3(C) above, I shall not make any disparaging comments,
whether oral or written, regarding Company, its officers, directors, employees,
agents, leadership, partners, owners, stockholders, predecessors, successors,
assigns or any of the Affiliates and their respective agents, directors,
officers, employees, representatives or attorneys. Such disparaging
4



--------------------------------------------------------------------------------



comments include, but are not limited to, comments containing false or
misleading information, or potentially having the effect of damaging the
reputation of Company or its leadership.
D.Cooperation.
I agree that I will fully cooperate and assist in the transition of my work,
files, and pending matters to other Company representatives as directed by
Company. In addition, I will at all times, both before and after termination of
employment, (a) provide reasonable cooperation in connection with any action or
proceeding (or any appeal from any action or proceeding) that relates to events
occurring during my employment with the Company, provided that such cooperation
does not materially interfere with my then current employment, and (b) cooperate
with the Company in executing and delivering documents requested by the Company,
and taking any other actions, that are necessary or requested by the Company to
assist the Company in patenting, copyrighting, or registering any programs,
ideas, inventions, discoveries, patented or copyrighted material, or trademarks,
and to vest title thereto in the Company.


E.Non-Compete.


I will not seek or accept employment with, or provide services to or on behalf
of (including, but not limited to, as a consultant, independent contractor,
director, owner, partner, joint venturer, or employee), a direct competitor of
the Company for one (1) year from my Separation Date, unless I seek a waiver
from the Chief Executive Officer of the Company, and the waiver is granted in
writing.
For this purpose, a “direct competitor of the Company” is (i) any North American
Class I freight rail carrier (including, without limitation, a holding or other
company that controls or operates, or is controlled by or under common control
with, any North American Class I rail carrier), or (ii) any short line or other
rail carrier that is competing with the Company in North American markets in
which the Company competes.
Nothing contained in this subsection will operate or be construed to restrict a
lawyer in the practice of law in contravention of Rule 5.6 of the Virginia Rules
of Professional Conduct or a similar professional conduct rule applicable to a
lawyer who is an active member of any other state bar.
F. Remedies with Respect to Covenants.
I understand and agree that if I breach or threaten to breach the covenants and
obligations contained in Section 4 of this Release, Company shall be entitled to
the following remedies, which shall be cumulative and are not mutually
exclusive:
i.I acknowledge and agree that my covenants and obligations with respect to
Section 4 of this Release relate to special, unique and extraordinary matters
and that a violation of any of the terms of such covenants and obligations will
cause Company irreparable injury for which adequate remedies are not available
at law. Therefore, I understand and agree that if I breach or threaten to breach
the covenants and obligations of Section 4 of this Release, in any respect,
Company shall be entitled to an injunction, restraining order or other equitable
relief (without the requirement to post bond) to restrain such breach or
threatened breach or otherwise specifically enforce the covenants and
obligations set forth therein.


5



--------------------------------------------------------------------------------



ii.I acknowledge and agree that the damages resulting from my breach of the
covenants and obligations contained in Section 4 of this Release would be
uncertain and difficult to ascertain.


5. Company Property.
As soon as practicable, but in no event later than the Effective Date of this
Release, I shall return to Company: (A) any and all business equipment, credit
cards, and other Company property made available for my use while an employee of
Company; and (B) any files, data, or other copies of information (whether in
hard copy or in electronic form) pertaining to Company or any of the Affiliates,
or the business or operation thereof.
6. Agreement Not To Seek Reemployment
In consideration of the Payment and Benefits provided for in Section 2, I
further agree that I will not reapply for work with Company or the Affiliates. I
understand that if I apply for work with Company or the Affiliates, Company or
the Affiliates will have the right to refuse to hire, rehire or otherwise engage
me. I further agree that it will not constitute discrimination or retaliation
if, in the future, Company declines to hire me or terminates me after
inadvertently hiring, reinstating or engaging me.
7. Miscellaneous Other Terms.
A.I acknowledge that in executing this Release, I do not rely, and have not
relied, upon any representation or statement made by Company, any of the
Affiliates, or by any of its employees or representatives with regard to the
subject matter hereof, other than documents specifically referenced in this
Release.


B.I acknowledge that I was advised to consult with an attorney of my choice (at
my expense) before I sign this Release. Company will rely on my signature on
this Agreement as my representation that I have read this Release carefully
before signing it, and that I have a full and complete understanding of its
terms.


C.The language of all parts of this Release shall, in all cases, be construed as
a whole, according to its fair meaning, and not strictly for or against any of
the parties. To the extent there are any ambiguities in the terms of this
Release, those ambiguities shall not be construed against one party or the
other.


D.This Agreement shall be construed and enforced in accordance with the laws of
the Commonwealth of Virginia, without regard to its choice of law rules.
Employee consents to the personal jurisdiction of the federal and/or state
courts serving the Commonwealth of Virginia and waives any defense of forum non
conveniens. Employee agrees that any and all initial judicial actions related to
this Agreement shall only be brought in the United States District Court for the
Eastern District of Virginia, Norfolk Division, or the appropriate state court
in the City of Norfolk, Virginia, regardless of Employee's place of residence or
work location at the time of such action.


E.Should any provision of this Release be declared or be determined by any court
of competent jurisdiction to be illegal, invalid, or unenforceable, the
legality, validity, and enforceability of the
6



--------------------------------------------------------------------------------



remaining parts, terms or provisions shall not be effected thereby, and said
illegal, unenforceable, or invalid part, term or provision shall be deemed not
to be a part of this Agreement.


F.This Release sets forth the entire agreement between the parties hereto and
fully supersedes any and all prior agreements or understandings, written or
oral, between the parties hereto pertaining to the subject matter hereof.

G.I agree that Company’s provision of the Payment and Benefits provided for in
Section 2 does not constitute an acknowledgement that I have complied with this
Release. I understand that Company specifically reserves the right to pursue
legal remedies against me arising out of my noncompliance with this Agreement.


H.I represent and warrant that I have not incurred a work-related injury or
occupational disease and that I am not suffering from any work-related injuries
or occupational diseases and I further warrant that I am competent to execute
this Release.


I.Section 409A Compliance. This Agreement is intended to comply with the
requirements of Section 409A of the Internal Revenue Code of 1986, as amended
(“Code”), or an exemption or exclusion therefrom and, with respect to amounts
that are subject to Code Section 409A, it is intended that this Agreement be
administered in all respects in accordance with Code Section 409A. Each payment
under this Agreement that constitutes nonqualified deferred compensation subject
to Code Section 409A shall be treated as a separate payment for purposes of Code
Section 409A. In no event may Executive (or Executive’s estate, in the event of
Executive’s death), directly or indirectly, designate the taxable year of any
payment to be made under the Agreement.


8. Time Limits, Revocation, and Effective Date.
A.I acknowledge and agree that I received this Release on _____________, _____.
I understand that I have twenty-one (21) days from the date I received this
Release to consider its terms. Any changes to this Release during that period,
whether material or not, will not extend the 21-day period. If I sign this
Release, I may still revoke my acceptance of the Release for up to seven (7)
days after I sign it, by notifying Company in writing before the expiration of
that seven-day period. If I decide to revoke the Release, the written revocation
notice should be sent by email (with delivery confirmation notification) to
Annie Adams at Annie.Adams@nscorp.com, with a copy to Vanessa Allen Sutherland
at Vanessa.Sutherland@nscorp.com.
























7



--------------------------------------------------------------------------------



B.If not revoked, this Release will become effective on the eighth day after I
sign it (“Effective Date”). If I do not sign this Release within the 21-day
period, or if I timely revoke this Release during the seven-day revocation
period, this Release will not become effective and I will not be entitled to the
Payment and Benefits provided for in Section 2.


Norfolk Southern Corporation


By: ____________________________




____________________________________  
(Executive Signature – DO NOT PRINT)  


          
________________________________
Date Signed
8

